DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 5/28/2020. Claims 1-20 are pending and considered below.

Claim Objections
Claims 10, 17 and 19 are objected to because of the following informalities:  
in claim 10, line 3, “the steerable instrument” should be “the steerable medical instrument”;
in claim 17, line 2, “the medical instrument” should be “the steerable medical instrument”; and
in claim 19, lines 3-4, “the steerable instrument” should be “the steerable medical instrument”.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is a method claim with extensive structural limitations. It is unclear if the applicant is claiming performing the method limitations with any steerable medical instrument, or if the applicant is limiting the claim to performing the method limitations with the described structure.
Claims 18-20 depend on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US-2015/0011830-A1, hereinafter Hunter).

Regarding claim 1, Hunter discloses:
an elongate body having a non-bendable section and at least one bendable section (paragraphs [0036-0038] and [0044]; FIG. 2A, motor module-103, turning module-105, control strings-140,141, and turning module element-146; and FIG. 6, motor module-103, control strings-140,141, turning module element-146, and flexible outer endoscope sheath-172);
including a plurality of channels extending along a longitudinal axis from a proximal end to a distal end of the elongate body (paragraph [0059] and FIG. 4, turning module element-146, and openings for tip control cables-246);
a control wire arranged in a first channel of the elongate body and extending through the non-bendable section and the at least one bendable section, and attached to the at least one bendable section (paragraph [0059]; FIG. 4, turning module element-146, and openings for tip control cables-246; FIG. 6, motor module-103, control strings-140,141, turning module element-146, and flexible outer endoscope sheath-172; and FIG. 14, turning module-105);
a sensor configured to measure an amount strain or an amount of displacement of the control wire (paragraph [0058] and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, and force sensor-394);
an actuator mechanically coupled to the control wire and configured to actuate the at least one bendable section of the elongate body by applying a driving force to the control wire (paragraph [0038] and FIG. 2A, motor module-103, turning module-105, motor-120, gearbox-122, shaft-124, and control strings-140,141); 
a controller (paragraphs [0052-0053] and [0058]; FIG. 3B, computer-302, and human interface device and haptic actuators in handle-304; and FIG. 3D, haptic feedback system-380, handle held by the user-382, position control system-386, and resistance control system-396);
configured to control actuation of the steerable instrument interchangeably under an actively controlled mode and under a passively controlled mode (paragraphs [0041] and [0082-0084]); and
based on an external force applied to the control wire other than the driving force applied by the actuator or based on a user input (paragraph [0056]).
Regarding claim 2, Hunter further discloses:
wherein, in the passively controlled mode, the controller controls the actuator itself to move in a direction opposite to the driving force applied to the control wire, such that the control wire is completely passive as if the control wire were disconnected from the actuator (paragraphs [0041], [0056-0058] and [0082-0084]; and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, force sensor-394, and resistance control system-396).
Regarding claim 3, Hunter further discloses:
wherein, in the actively controlled mode, the controller controls the actuator to apply the driving force to the control wire to actively bend the elongate body by displacing the control wire in a first direction (paragraph [0038] and FIG. 2A, motor module-103, turning module-105, motor-120, gearbox-122, shaft-124, and control strings-140,141); and
the sensor outputs a first signal indicative of the amount strain applied to the control wire or the amount of displacement of the control wire exerted by the driving force (paragraphs [0056-0058] and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, force sensor-394, and resistance control system-396).
Regarding claim 4, Hunter further discloses:
wherein, in the passively controlled mode, the controller controls the actuator to stop applying the driving force to the control wire, such that the control wire is completely passive and able to be moved by the external force as if the control wire were disconnected from the actuator (paragraphs [0041], [0056-0058] and [0082-0084]; and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, force sensor-394, and resistance control system-396).
Regarding claim 5, Hunter further discloses:
wherein, in the passively controlled mode, the sensor is configured to output a second signal indicative of the external force exerted on the control wire (paragraphs [0056-0058] and FIG. 3D, force sensor-394); and
wherein the controller uses the second signal output from the sensor to cause the actuator to decrease the amount of strain applied to the control wire or decrease the amount of displacement of the control wire (paragraphs [0056-0058] and FIG. 3D, haptic feedback system-380, handle held by the user-382, position sensors-384,392, position control system-386, actuators-388,398, endoscope-390, force sensor-394, and resistance control system-396).
Regarding claim 6, Hunter further discloses:
wherein, in the passively controlled mode, the controller causes the actuator to reduce the driving force applied to the control wire until the amount of strain applied to control wire is negligible or until the amount of displacement of the control wire is substantially zero (paragraphs [0041], [0056-0058] and [0082-0084]; and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, force sensor-394, and resistance control system-396).
Regarding claim 7, Hunter further discloses:
wherein, in the passively controlled mode, the controller controls the actuator to move the control wire in a second direction opposite to the first direction, such that the control wire is completely passive as if the control wire were disconnected from the actuator (paragraphs [0041], [0056-0058] and [0082-0084]; and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, force sensor-394, and resistance control system-396).

Regarding claim 8, Hunter further discloses:
wherein the sensor includes a strain gauge which measures the amount of strain on the control wire and an encoder which measures the amount of displacement of the control wire independently from the actively controlled mode and the passively controlled mode (paragraphs [0056-0058] and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, and force sensor-394).
Regarding claim 9, Hunter further discloses:
wherein, in the actively controlled mode, the sensor is configured to measure the amount of strain applied to the control wire by the driving force and an amount of strain applied by the external force (paragraphs [0056-0058] and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, and force sensor-394); and
wherein the controller stops the actively controlled mode and enters the passively controlled mode based on the amount of strain applied by the external force (paragraphs [0041], [0056-0058] and [0082-0084]; and FIG. 3D, haptic feedback system-380, handle held by the user-382, position sensors-384,392, position control system-386, actuators-388,398, endoscope-390, force sensor-394, and resistance control system-396).
Regarding claim 10, Hunter further discloses:
wherein, in the actively controlled mode, the controller is configured to receive a input signal from the user indicative of a malfunction of the steerable instrument (paragraph [0066] and FIG. 3B, computer-302, and human interface device and haptic actuators in handle-304); and
wherein the controller stops the actively controlled mode and enters the passively controlled mode based on the signal input by user (paragraph [0066]).



Regarding claim 14, Hunter further discloses:
wherein, in the passively controlled mode, the controller causes the actuator to drive the control wire to be completely passive and to be moved by the external force, as if the control wire were disconnected from the actuator (paragraphs [0041], [0056-0058] and [0082-0084]; and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, force sensor-394, and resistance control system-396); and
while the sensor continues to output a position feedback signal and/or a force feedback signal based on the measured amount strain or amount of displacement of the control wire (paragraphs [0056-0058] and FIG. 3D, haptic feedback system-380, handle held by the user-382, position sensors-384,392, position control system-386, actuators-388,398, endoscope-390, force sensor-394, and resistance control system-396).
Regarding claim 15, Hunter further discloses:
wherein, in the actively controlled mode, the at least one bendable section is configured to be driven through an intraluminal tortuous path in an insertion direction and a withdrawal direction (paragraphs [0041], [0056-0058] and [0082-0084]); and
wherein, in the passively controlled mode, the controller causes the actuator to drive the control wire to have substantially negligible strain in the insertion and/or withdrawal directions (paragraphs [0041], [0056-0058] and [0082-0084]).
Regarding claim 16, Hunter further discloses:
wherein, in the passively controlled mode, the controller causes the actuator to freely translate the control wire along the first channel without actuating the elongate body while the control wire remains connected to the actuator (paragraphs [0041], [0056-0058] and [0082-0084]; FIG. 2A, motor module-103, turning module-105, motor-120, gearbox-122, shaft-124, and control strings-140,141; and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, force sensor-394, and resistance control system-396).
Regarding claim 17, Hunter further discloses:
A method of interchangeably controlling a steerable medical instrument under an actively controlled mode and a passively controlled mode, the medical instrument comprising: an elongate body having a non-bendable section and at least one bendable section (paragraphs [0036-0038] and [0044]; FIG. 2A, motor module-103, turning module-105, control strings-140,141, and turning module element-146; and FIG. 6, motor module-103, control strings-140,141, turning module element-146, and flexible outer endoscope sheath-172);
including a plurality of channels extending along a longitudinal axis from a proximal end to a distal end of the elongate body (paragraph [0059] and FIG. 4, turning module element-146, and openings for tip control cables-246);
a control wire arranged in a channel of the elongate body and extending through the non-bendable section and the at least one bendable section, the control wire being attached to the at least one bendable section (paragraph [0059]; FIG. 4, turning module element-146, and openings for tip control cables-246; FIG. 6, motor module-103, control strings-140,141, turning module element-146, and flexible outer endoscope sheath-172; and FIG. 14, turning module-105);
the method comprising: driving the control wire with an actuator so as to bend the at least one bendable section of the elongate body (paragraph [0038] and FIG. 2A, motor module-103, turning module-105, motor-120, gearbox-122, shaft-124, and control strings-140,141); 
sensing the control wire with a sensor and outputting a signal indicative of an amount strain applied to the control wire or an amount of displacement of the control wire (paragraph [0058] and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, and force sensor-394);
controlling an action of the actuator (paragraphs [0052-0053] and [0058]; FIG. 3B, computer-302, and human interface device and haptic actuators in handle-304; and FIG. 3D, haptic feedback system-380, handle held by the user-382, and position control system-386);
according to an actively controlled mode and a passively controlled mode (paragraphs [0041] and [0082-0084]); and
based on an external force applied to the control wire other than the driving force or based on a user input (paragraph [0056]).
Regarding claim 18, Hunter further discloses:
wherein, under the actively controlled mode, the controlling uses a command signal to apply a driving force to the control wire to actively bend the elongate body (paragraph [0038] and FIG. 2A, motor module-103, turning module-105, motor-120, gearbox-122, shaft-124, and control strings-140,141); and
wherein, under the passively controlled mode, the controlling uses the signal output from the sensor to drive the control wire to decrease the amount of strain applied to the control wire or decrease the amount of displacement of the control wire to substantially zero, such that the control wire is completely passive and able to be moved by the external force as if the control wire were disconnected from the actuator (paragraphs [0041], [0056-0058] and [0082-0084]; and FIG. 3D, haptic feedback system-380, endoscope-390, position sensor-392, force sensor-394, and resistance control system-396).
Regarding claim 19, Hunter further discloses:
wherein, in the actively controlled mode, the controlling includes: receiving an input signal from the user indicative of a malfunction of the steerable instrument (paragraph [0066] and FIG. 3B, computer-302, and human interface device and haptic actuators in handle-304); and
stopping the actively controlled mode and transitioning to the passively controlled mode based on the signal input by user (paragraph [0066]).
Regarding claim 20, Hunter further discloses:
A non-transitory computer-readable medium storing computer-executable instructions which, when executed by one or more processors, cause a computer to control a steerable medical instrument according to the method of claim 17 (paragraphs [0052-0053] and [0058]; FIG. 3B, computer-302, and human interface device and haptic actuators in handle-304; and FIG. 3D, haptic feedback system-380, handle held by the user-382, position control system-386, and resistance control system-396).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, as applied to claim 1 above, and further in view of Prisco et al. (U.S. Patent Number 8,644,988, hereinafter Prisco).
Regarding claim 11, Hunter does not disclose that the actuator includes a direct drive motor which is directly coupled to a control wire. However, Prisco discloses drive force control in a medical instrument providing position measurements, including the following features:
wherein the actuator includes a direct drive motor which is directly coupled to the control wire (col. 5, line 61 - col. 6, line 13; col. 11, lines 32-39; and FIG. 3A, tendons-322,324, backend mechanism-330, and drive motors-342,344).
Prisco teaches that direct drive electrical motors should directly couple to tendon-wrapped capstans in order to apply tension to the tendons and move a joint toward a desired position (col. 5, line 61 - col. 6, line 13; and col. 11, lines 32-39). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the medical instrument with a direct drive motor of Prisco into the endoscope with a variable-stiffness section which is turned by control strings attached to a shaft and motor module of Hunter. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of guiding the endoscope by applying tension to the control strings. A person of ordinary skill would be familiar with the use of direct drive motors in endoscopes.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667